DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.	Based on a feedback from the applicant, and in order to correct an obvious inadvertent technical error, this Office action replaces the action mailed on 09/29/2022 and sets forth a new statutory time period for response. 
Election/Restrictions

3.        Applicant’s election of the method claims 1-11 and 18-20 made without traverse in the reply of 09/16/2022, has been acknowledged. Accordingly, the apparatus claims 12-17 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 1 recites a step of ‘generating’ a plurality of aqueous droplets in a container at a ‘rate of at least one million droplets per minute’.  This recitation rather names the result of some unspecified actions, instead of setting forth those actions as active, positive steps of the claimed method. Also, it is not clear from the claim language how the ‘generating’ can be achieved in the absence of any device(s) configured for providing an aqueous mixture suitable for digital analysis, as well as in the absence of any device(s) configured for applying forces to the mixture within the collecting container so as to split the mixture into droplets at the rate recited, as well as in the absence of  at least one device configured for measuring the rate, as well as without a programmed controller operably connected for controlling those devices. The same considerations apply to claims 10 and 18.  
	Similarly, in claim 2, it is unclear from the claim language what active, positive steps must provide for introducing a continuous phase and stabilizing the droplets ‘in position’ in the ‘close-packed’ format ‘within the continuous phase’, as recited. Note that ‘close’ is a relative term in the given context see also claims 9, 11]. Also, the claim language fails to set forth any features that must define the ‘region’ of the collecting container. 
	In claim 3, it is unclear how the ‘sample fluid’ must be inter-related with the ‘aqueous mixture’ of claim 1; how the membrane with a ‘distribution of holes’ must be inter-related with the ‘collecting device’ and  with the ‘region’, as recited in the preceding claims; as well as how the ‘driving’ can be performed without a step of actuating a means for driving connected to the collecting device, the membrane and/or the reservoir. 
	In claims 4-5, it is unclear whether or not ‘hole-to-hole’ spacing means the same as ‘center-to-center’ one. 
	In claims 6-7, it is not clear how the step of ‘reversing the direction of rotation, can be achieved without a programmed computer connected to at least one motor /drive of the centrifuge. 
	Regarding claims 9, 11, it is further unclear how the step of ‘transmitting heat’, as well as maintaining the temperature within the range recited, can be performed without a programmed controller connected to at least one heater and at least one cooler. It is further unclear what active, positive steps must provide for keeping the droplets ‘unmerged’ / stabilized as recited.  Also, the ‘closed end’ in claim 11 lacks antecedent basis [see also claim 18]. 
	Additionally, in claim 18, it is unclear what features within active, positive steps of the claimed method must provide for the recited ‘coefficient of variation’. The same consideration applies to claim 20, with respect to the ‘occupancy’.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1- 2 and 8-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Du et al., [US 20170253915].
	With respect to claims 1-2 , 8 and 10-11, DU discloses droplet generating methods comprising, as illustrated in Figure 31, a step of generating a plurality of droplets 7-1, 7-2 within collecting container 2, where the droplets can comprise an aqueous mixture for a digital analysis of nucleic acid material [see Example 22]. DU further explains that the ‘droplets are arrayed at the bottom of the container 2 [‘stabilized in position in close-packed 2 or 3-dimensional format’] due to its larger specific gravity compared with the second liquid. [‘continuous phase’] . The container 2 can be put in a nucleic acid amplification device to carry out an amplified reaction. The droplets 7-1' contain amplified nucleic acid molecule’. 
Although DU does not expressly teach the droplet generating rates and droplet sizes, as recited, it would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of DU by varying the rates and sizes within wide ranges of values [including those recited], depending on particular goals of testing in order to diversify the tests to be performed. 
	As to claim 9, DU further explains, for example, in paragraph [0050], that the ‘processing device can be selected from at least one of PCR device, heating device, cooling device, and temperature control device. In one embodiment, a platform on which the container is placed can be directly heated or cooled by the heating device or the cooling device. In one embodiment, the processing device further comprises a transfer equipment configured to transport the container to the transfer equipment such as the PCR device]’. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘stabilized positions’, as well as the ‘region’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798